DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Claim status in the amendment received on 12/16/2020:
Claims 1, 5-8, 10, 15-17 and 20 have been amended.
Claims 1-18 and 20 are pending.

Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous objections to the drawings have been withdrawn.
The previous 112(a) rejections, to claims 1-14, have been withdrawn.
Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. 

The applicant argues that the prior art does not teach or suggest “wherein the centrally managed key is periodically altered in time when processing a series of e-mail messages to prevent use of embedded information on behalf of the originator of the embedded information”, As recited in claim 1.

However, the examiner respectfully traverses.
First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	So, as shown in the rejection below, Boutnaru teaches wherein the centrally managed key is periodically used in time when processing a series of e-mail messages to prevent use of embedded information on behalf of the originator of the embedded information (paragraphs [0044], [0046],  [0020] and [0009]). In other words, Boutnaru teaches that in order to prevent a hidden message in a file, the file could be “jumbled” by using an encryption key, in this manner, any message added into a file through steganography would be jumbled and unusable (paragraph [0009]).
	Accordingly, the Boutnaru reference teaches the following:
	A: An image that might have been compromised by incorporating “embedded data”, “stego-image”, within the image using a first steganography technique.


However, Boutnaru seems to be silent about whether the key is dynamically changed.
 In the same field of endeavor (security enhancements of multimedia content) Petrovic teaches  a steganography processing unit configured to dynamically change a centrally managed key and to receive a content, to transform the content by  the centrally managed key with a desired degree of effect on the content, wherein the centrally managed key is periodically altered in time when processing a series of contents to prevent use of embedded information on behalf of the originator of the embedded information (paragraphs [0149]-[0150], i.e. using a random key for each content, over time, this will have the same end result of preventing using of embedded information in the original content).
To elaborate more on how Petrovic is incorporated to teach the missing feature, please refer to fig. 4 of Petrovic. Where an input signal 501, which could be an image per paragraph [0014], received by  from a host. The received image is embedded with data using a second steganography technique that utilizes a key that is dynamically changed with each content (paragraph [0150]).
It is very important to note that using the second steganography, as taught by Petrovic, will also result in rendering any embedded data in the received image useless because the original content of the image will change, regardless of the image having “embedded data” or not because if the prior art structure is capable of performing the intended use (preventing use of embedded information), then it meets the claim.


With respect to the argument that Petrovic teaches away from Boutnaru, the examiner respectfully traverses.

As shown above, the Petrovic is used here to teach “the second steganography” technique utilizing a dynamically changed key, as such, Petrovic does not say whether there is an embedded data in the image received from the host.  Nevertheless, the steganography, as taught by Petrovic, will have the same effect on the image as claimed.

As for the “embedded data” resulting from the steganography, as taught by Petrovic, being extractable by the originator and the receiver, and the keys will be sent to the receiver for such extracting. This does not teach away from the teaching of Boutnaru because Petrovic is not bodily incorporated. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims recite the limitation “wherein the series of e-mail messages includes the e-mail message”, for example in claim 15. However, the limitation is not adequately supported by the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutnaru (Pub. No.: US 20180349400 A1) in view of Massand (Pub. No.: US 20150271117 A1) and further in view of Petrovic et al. (Pub. No.: US 20060239501 A1).
As to claim 1, Boutnaru teaches a communication computing system comprising: an e-mail server configured to receive a first e-mail message from an originating client computer (fig. 1, 110, teaches an email server, paragraph [0019], “…Intermediary system 110, host devices 120, and/or client devices 104 maybe communicate with each other with various messaging clients and/or applications such as e-mail…”), wherein the first e-mail message includes an attached stego-image file, the attached stego-image file conveying an image (paragraphs [0033]-[0034], i.e. receiving a file as part of an email communication), and the originating client computer is assigned to an originator (paragraph [0014], i.e. a user uses a device originating the email message);
an attachment extraction engine configured to extract the attached stego-image file from the first e-mail message (paragraph [0034], i.e. checking the file teaches extracting the file);
a steganography processing unit configured to use a centrally managed key and receive the extracted stego-image file, to transform the extracted stego-file by the centrally managed key with a desired degree of effect on the image to obtain a transformed stego-file, and to return the transformed stego-file to the e-mail server, wherein the centrally managed key is periodically used in time when processing a series of e-mail messages to prevent use of embedded information on behalf of the originator of the embedded information (paragraphs [0044], [0046],  [0020] and [0009]).
 Boutnaru further teaches replacing the attached stego-image file with the transformed stego-file and forward the transformed stego-file to the final destination (paragraphs [0048]-[0038]). 
Even though Boutnaru teaches that the received image file was received as part of an email communication (as shown above), which requires modifying the same email communication to allow the modified image thorough. Nevertheless, Boutnaru does not explicitly teach replacing the transformed image in the email and forwarding the email to the addressee and altering the centrally managed key.
However, in the same field of endeavor (email attachment processing) Massand at least teaches e-mail server configured to replace the attached image file with a transformed file in the first e-mail message and to forward the first e-mail message to an addressee of the first e-mail message (fig. 8).
Based on Boutnaru in view of Massand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate 
Boutnaru in view of Massand does not explicitly teach altering the centrally managed key.
However, in the same field of endeavor (security enhancements of multimedia content) Petrovic teaches  a steganography processing unit configured to dynamically change a centrally managed key and to receive a content, to transform the content by  the centrally managed key with a desired degree of effect on the content, wherein the centrally managed key is periodically altered in time when processing a series of contents to prevent use of embedded information on behalf of the originator of the embedded information (paragraphs [0149]-[0150], i.e. using a random key for each content, over time, this will have the same end result of preventing using of embedded information in the original content).
Based on Boutnaru in view of Massand and further in view of Petrovic, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate altering centrally managed key used for content steganography (taught by Petrovic) with replacing the transformed image in the email and forwarding the email to the addressee (taught by Massand) with intercepting and obfuscation files of  email messages (taught by Boutnaru) in order to utilize the same communication method  for receiving and forwarding the intercepted messages, and in order to make the transformed content more secured by using different stego-keys as motivated by Petrovic (paragraph [0273]).
wherein the attached stego-image file contains embedded data (paragraph [0036]).
As to claim 12, Boutnaru teaches wherein the e-mail server is further configured to receive a second e-mail message from the originating client computer, wherein the second e-mail message includes an attached image file and wherein the attached image file does not contain embedded data (paragraph [0036]).
As to claim 13, Boutnaru teaches wherein the e-mail server is further configured to receive a third e-mail message from the originating client computer, wherein the third e-mail message includes an attached stego-audio file (paragraph [0040]).
As to claim 14, Boutnaru teaches wherein the steganography processing unit is configured to transform the extracted stego-file with a non-noticeable effect on the image (paragraph [0044]).
As to claim 15, Boutnaru teaches a method for supporting security on an e-mail system, the method comprising: receiving, from an originating client computer, an e-mail message, wherein the e-mail message includes an attached stego-image file, the attached stego-image file conveys an image, and the originating client computer is associated with an originator  (paragraphs [0033]-[0034], i.e. receiving a file as part of an email communication, and fig. 1, 110, teaches an email server, paragraph [0019], “…Intermediary system 110, host devices 120, and/or client devices 104 maybe communicate with each other with various messaging clients and/or applications such as e-mail…”);
extracting the attached stego-image file from the e-mail message (paragraph [0034], i.e. checking the file teaches extracting the file);
transforming the extracted stego-file with a centrally managed key so that the image is affected in a non-noticeable way to the originator  (paragraphs [0044], [0046],  [0020] and [0009]);
processing a series of e-mail messages to prevent use of embedded information on behalf of the originator of the embedded information, wherein the series of e-mail messages includes the e-mail message (paragraphs [0044], [0046],  [0020] and [0009]).
 Boutnaru further teaches replacing the attached stego-image file with the transformed stego-file and forward the transformed stego-file to the final destination (paragraphs [0048]-[0038]). 
Even though Boutnaru teaches that the received image file was received as part of an email communication (as shown above), which requires modifying the same email communication to allow the modified image thorough. Nevertheless, Boutnaru does not explicitly teach replacing the transformed image in the email and forwarding the email to the addressee and altering the centrally managed key.
However, in the same field of endeavor (email attachment processing) Massand at least teaches reinserting the transformed file into the e-mail message  (fig. 8); and forwarding the mail message to an addressee of the first e-mail message (fig. 8).

Boutnaru in view of Massand does not explicitly teach altering the centrally managed key.
However, in the same field of endeavor (security enhancements of multimedia content) Petrovic teaches  periodically altering the centrally managed key (paragraphs [0149]-[0150], i.e. using a random key for each content, over time).
Based on Boutnaru in view of Massand and further in view of Petrovic, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate altering centrally managed key used for content steganography (taught by Petrovic) with replacing the transformed image in the email and forwarding the email to the addressee (taught by Massand) with intercepting and obfuscation files of  email messages (taught by Boutnaru) in order to utilize the same communication method  for receiving and forwarding the intercepted messages, and in order to make the transformed content more secured by using different stego-keys as motivated by Petrovic (paragraph [0273]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutnaru (Pub. No.: US 20180349400 A1) in view of Massand (Pub. No.: US 20150271117 A1) and Petrovic et al. (Pub. No.: US 20060239501 A1) and further in view of Collins et al. (Pub. No.: US 20160055196 A1).
As to claim 2, Boutnaru in view of Massand and further in view of Petrovic does not explicitly teach supporting SMTP protocol.
However, in the same field of endeavor (message processing) Collins teaches e-mail server supports a Simple Mail Transfer Protocol (SMTP) (paragraph [0301]).
Based on Boutnaru in view of Massand and Petrovic and further in view of Collins, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate supporting SMTP protocol (taught by Collins) with altering centrally managed key used for content steganography (taught by Petrovic) with replacing the transformed image in the email and forwarding the email to the addressee (taught by Massand) with intercepting and obfuscation files of  email messages (taught by Boutnaru) in order to utilize the same communication method  for receiving and forwarding the intercepted messages, and in order to make the transformed content more secured by using different stego-keys as motivated by Petrovic (paragraph [0273]), and in order to make sure the mail server confirms to email standards. 


Claims 4-11, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutnaru (Pub. No.: US 20180349400 A1) in view of Massand (Pub. No.: US 20150271117 A1) and Petrovic et al. (Pub. No.: US 20060239501 A1) and further in view of Boshoff et al. (Pub. No.: US 20160283746 A1).
As to claim 4, Boutnaru in view of Massand and further in view of Petrovic does not explicitly teach storing the stego-image file for a predetermined time.
However, in the same field of endeavor (detection of steganography) Boshoff teaches an image storage device configured to store the attached stego-image file for a predetermined time duration (paragraph [0030]).
Based on Boutnaru in view of Massand and Petrovic and further in view of Boshoff, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate storing the stego-image file for a predetermined time (taught by Boshoff) with altering centrally managed key used for content steganography (taught by Petrovic) with replacing the transformed image in the email and forwarding the email to the addressee (taught by Massand) with intercepting and obfuscation files of  email messages (taught by Boutnaru) in order to utilize the same communication method  for receiving and forwarding the intercepted messages, and in order to make the transformed content more secured by using different stego-keys as motivated by Petrovic (paragraph [0273]), and in order to utilize the stored files to detect whether any sensitive information has been hidden within respective files as motivated by Boshoff (paragraph [0030]).
wherein the e-mail server is further configured to compare the attached stego-image file with stored image files of the originator stored in the image storage device (paragraph [0043]). The limitations of claim 5 are rejected in view of the analysis of claim 4 above, and the claim is rejected on that basis.
As to claim 6, Boshoff further teaches wherein the e-mail server is further configured to determine whether the attached stego-image file has a percentage/threshold match with any previous attached image file of the originator occurred (paragraph [0043]). The limitations of claim 6 are rejected in view of the analysis of claims 5 and 4 above, and the claim is rejected on that basis.
As to claim 7, Boshoff further teaches wherein the e-mail server is further configured to, when the attached stego-image file matches any said previous attached image file of the originator, generates an alert indicative that a potential steganography email event occurred (paragraph [0045]). The limitations of claim 7 are rejected in view of the analysis of claims 6, 5 and 4 above, and the claim is rejected on that basis.
As to claim 8, Boshoff further teaches wherein the e-mail server is further configured to detect when the originator previously sent a same image, as contained in the attached stego-image file, a pre-determined number of times (paragraph [0027]). The limitations of claim 8 are rejected in view of the analysis of claims 6, 5 and 4 above, and the claim is rejected on that basis.
As to claim 9, Boutnaru teaches wherein the e-mail server is further configured to percentage match on an image portion of the attached stego-image file (paragraph [0044]). 
wherein the e-mail server is further configured to baseline out any image that the originator sends as a logo in a originator’s signature and that does not change with time (paragraphs [0027] and [0044]). The limitations of claim 10 are rejected in view of the analysis of claims 6, 5 and 4 above, and the claim is rejected on that basis.
As to claim 11, Boshoff further teaches wherein the image storage device is configured to delete the attached stego-image file when the predetermined time duration expires (paragraph [0030]). The limitations of claim 11 are rejected in view of the analysis of claim 4 above, and the claim is rejected on that basis.
As to claim 16, the claim limitations are substantially similar to claim 4. Please refer to claim 4 above.
As to claim 17, the claim limitations are substantially similar or broader in scope to claim 6. Please refer to claim 6 above.
As to claim 18, the claim limitations are substantially similar or broader in scope to claim 7. Please refer to claim 7 above.
As to claim 20, Boutnaru teaches one or more non-transitory computer-readable media storing computer-readable instructions that, when executed by an e-mail server, cause the e-mail server to: receiving, from an originating client computer, an e-mail message, wherein the e-mail message includes an attached stego-image file, the attached stego-image file conveys an image, and the originating client computer is associated with an originator (paragraphs [0019] and [0033]-[0034], i.e. receiving a file as part of an email communication);
extracting the attached stego-image file from the e-mail message (paragraph [0034]);
transforming the extracted stego-image file with a centrally managed key so that the image is affected in a non-noticeable way to the originator to prevent use of embedded information on behalf of the originator of the embedded information, periodically using the centrally managed key when processing a series of e-mail messages (paragraphs [0044], [0046] and [0020]).
Boutnaru further teaches replacing the attached stego-image file with the transformed stego-file and forward the transformed stego-file to the final destination (paragraphs [0048]-[0038]). 
Even though Boutnaru teaches that the received image file was received as part of an email communication (as shown above), which requires modifying the same email communication to allow the modified image thorough. Nevertheless, Boutnaru does not explicitly teach replacing the transformed image in the email and forwarding the email to the addressee, altering the centrally managed key and  detecting potential steganography by matching previous images.
However, in the same field of endeavor (email attachment processing) Massand at least teaches reinserting the transformed image file into the e-mail message (fig. 8); and forwarding the e-mail message to an addressee of the e-mail message  (fig. 8).

Boutnaru in view of Massand does not explicitly teach altering the centrally managed key and detecting potential steganography by matching previous images.
However, in the same field of endeavor (security enhancements of multimedia content) Petrovic teaches  periodically altering the centrally managed key when processing a series of contents  (paragraphs [0149]-[0150]).
Based on Boutnaru in view of Massand and further in view of Petrovic, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate altering centrally managed key used for content steganography (taught by Petrovic) with replacing the transformed image in the email and forwarding the email to the addressee (taught by Massand) with intercepting and obfuscation files of  email messages (taught by Boutnaru) in order to utilize the same communication method  for receiving and forwarding the intercepted messages, and in order to make the transformed content more secured by using different stego-keys as motivated by Petrovic (paragraph [0273]).
Boutnaru in view of Massand and further in view of Petrovic does not explicitly teach detecting potential steganography by matching previous images.

determining whether the attached stego-image file has a percentage/threshold match with any previous attached image file of the originator (paragraph [0045]); and
when the attached stego-image file matches any said previous attached image file, generating alarm message indicative that a potential steganography email event has occurred (paragraph [0045]).
Based on Boutnaru in view of Massand and Petrovic and further in view of Boshoff, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate detecting potential steganography by matching previous image (taught by Boshoff) with altering centrally managed key used for content steganography (taught by Petrovic) with replacing the transformed image in the email and forwarding the email to the addressee (taught by Massand) with intercepting and obfuscation files of  email messages (taught by Boutnaru) in order to utilize the same communication method  for receiving and forwarding the intercepted messages, and in order to make the transformed content more secured by using different stego-keys as motivated by Petrovic (paragraph [0273]), and in order to enhance the security by detecting and reporting any data leaks of confidential information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        2/20/2021